DECISION.
CARPENTER, J.
The complainants have brought in this Court a bill of complaint alleging that the respondents are interfering with a right of way and praying that the respondents may be enjoined from so doing.
It appeared from the evidence that the complainants and respondents are the owners of certain tracts of land located in the Town of Coventry. Both the land of the complainants and of the respondents were part of a small farm owned by Renneslaer 6. Hathaway and his wife, Abby F. Hathaway. The farm contained about fourteen acres and had a frontage of about one hundred feet on the Boston Post Road (so-called). The farm-house was located on the Boston Post Road. In 1892 the Hathaways sold the farmhouse and a lot about 85 by 180 upon which it stood, to Lucius Briggs and in the deed to Briggs described the lot as being bounded on the south by a “proposed street or passageway.” *224This same description appears in all subsequent deeds to property and appears in the deed conveying ■ the land to the complainants. The conveyance to Briggs described the street or passageway as being 24 feet wide.
Por complainants: Grim & Littlefield.
For respondents: Quinn, Kernan & Quinn.
Soon after the Hathaways conveyed the house and lot aforesaid to Briggs, they built a new house and located the same westerly from the Boston Post Road and in the rear of Briggs’ property and apparently on the proposed street. 'Subsequent owners of the Hathaway farm conveyed lots as bounding on said street. The proposed street has remained open since the deed to Briggs in 1892.
The question for this Court to decide is as to whether the conveyance of Hathaway to Briggs conveyed to Briggs the right to use said proposed street as a street or way or whether the reference in said deed to said proposed street was only by way of boundary or as a description of the southerly boundary.
This Court is of the opinion that the manner of describing the proposed street and the circumstances surrounding the situation as appeared in the evidence, gave to Lucius Briggs an easement over said proposed streer. Such an easement one would expect to have over a street bounding one’s land. Said Briggs land afterwards came into the possession of the complainants.
Decree may be entered protecting complainants’ rights in the matter.